Case 2:19-cv-00066-JRG Document 460 Filed 08/03/20 Page 1 of 2 PageID #: 38656




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,        §
 ET AL.,                                §
                                        §
 v.                                     §             Case No. 2:19-cv-66- JRG
                                        §
 APPLE, INC.                            §

                MINUTES FOR JURY SELECTION/JURY TRIAL DAY ONE
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  AUGUST 3, 2020

  OPEN: 9:43 a.m.                                              ADJOURN: 5:43 p.m.
 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANT:             See attached.
 LAW CLERKS:                          Taylor Mauze
                                      Adrienne Dellinger
                                      Taylor Fitzner
                                      Adam Ahnhut
 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
Case 2:19-cv-00066-JRG Document 460 Filed 08/03/20 Page 2 of 2 PageID #: 38657



 TIME         MINUTES
 7:50 a.m.    In chambers conference.
 9:43 a.m.    Court opened. The Court gave preliminary instructions to the jury.
 10:00 a.m.   Counsel announced ready for trial and introduced co-counsel.
 10:12 a.m.   Members of the venire panel answered nine questions
 10:48 a.m.   Voir dire examination by Mr. Baxter on behalf of Plaintiffs.
 11:28 a.m.   Voir dire examination by Ms. Smith on behalf of Defendant.
 12:11 p.m.   Court and counsel retired to Jury room for bench conference.
 12:20 p.m.   Court returned to Jury room.
 12:25 p.m.   Court and counsel retired to Jury room for individual voir dire of certain panel
              members.
 12:50 p.m.   Attorneys excused to exercise strikes.
 1:20 p.m.    Court reconvened. Jurors selected, seated and sworn. Remainder of panel
              dismissed.
 1:43 p.m.    Lunch recess. Off the record discussions with counsel.
 3:47 p.m.    Court reconvened. Hearing outside the presence of the jury.
 3:52 p.m.    Jury returned to the courtroom.
 3:55 p.m.    Court’s instructions to the Jury.
 4:40 p.m.    Opening statement by Mr. Sheasby on behalf of Plaintiffs.
 5:08 p.m.    Opening statement by Mr. Mueller on behalf of Defendant.
 5:39 p.m.    Court’s additional instructions to the Jury. Reconvene at 8:30 a.m.
 5:41 p.m.    Rule invoked by Plaintiffs for fact witnesses only.
 5:43 p.m.    Court adjourned.




                                            2
